DETAILED ACTION
	The present Office Action is in response to Applicant Arguments/Remarks and amended claims filed on 10/25/2021. Claims 1, 8, and 15 have been amended. Claims 1-20 remain pending in the application.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/25/2021 has been entered.

 EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Gavin Giraud on 03/01/2022.

The application has been amended as follows: 

program instructions to determine, using the obtained information, that a delay related to the data mirroring exceeds a threshold value; 
program instructions to determine reader task aliases to activate to increase a network bandwidth for the data mirroring; 
program instructions to verify that the LPAR includes sufficient resources for the data mirroring based on the increase of network bandwidth between the network-accessible computing system to the storage system; and 
program instruction to respond to verifying that the LPAR includes sufficient resources to process the mirroring of data based on an increasing bandwidth by modifying the active reader task aliases within the set of parameters corresponding to respective reader tasks initiated for the copy program executing within the LPAR.

The following is an examiner’s statement of reasons for allowance: 
claim 1 recites a method for modifying a configuration of a storage system, the method comprising: querying, by one or more computer processors, a network-accessible computing system for obtained information, wherein the obtained information comprises information associated with an executing application that utilizes data mirroring from the network-accessible computing system to a storage system; 
identifying, based on the obtained information, by one or more computer processors, a set of parameters associated with resources used by the executing application, wherein a copy program executing from a physical location within a logical 
modifying, by one or more computer processors, the set of parameters to control the reader tasks of the copy program, wherein modifying the set of parameters is based on testing configurations of sets of parameters utilized by the copy program; and 
executing, by one or more computer processors, the reader tasks with the executing application.

When considering claim 1 as a whole, the prior art of record does not teach the limitations: querying, by one or more computer processors, a network-accessible computing system for obtained information, wherein the obtained information comprises information associated with an executing application that utilizes data mirroring from the network-accessible computing system to a storage system; identifying, based on the obtained information, by one or more computer processors, a set of parameters associated with resources used by the executing application, wherein a copy program executing from a physical location within a logical partition (LPAR) of the storage system utilizes the set of parameters to dictate reader tasks associated with the data mirroring; modifying, by one or more computer processors, the set of parameters to control the reader tasks of the copy program, wherein modifying the set of parameters is based on testing configurations of sets of parameters utilized by the copy program; and executing, by one or more computer processors, the reader tasks with the executing application.

Furthermore, when considering the other amended independent claims, such as claims 8 and 15, each of the independent claim is allowable on substantially same rationale. The corresponding dependent claims depend directly or indirectly from allowable independent claims, and are therefore also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCI N WONG whose telephone number is (571)272-4117. The examiner can normally be reached Monday-Friday 9am -6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on 571-272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/NANCI N WONG/Primary Examiner, Art Unit 2136